DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-156449, filed on 08/14/2017 was received with the present application.

Claim Objections

Claims 1-4 and 7-8 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 9, the limitation “the pillar portion” should read “the pair of pillar portions”.
In claim 1, line 10, the limitation “which the adjacent elements” should read “which adjacent elements”.
In claim 1, line 13, the limitation “the adjacent element” should read “an
In claim 1, line 17, the limitation “the contact line when a winding radius” should read “a contact line of the rocking edge portion when a winding radius”.
In claim 2, line 7, the limitation “an end portion” should read “the end portion”.
In claim 3, line 4, the limitation “the outer peripheral side” should read “an outer peripheral side”.
In claim 4, line 3, the limitation “the inner peripheral side relative to the saddle surface and the contact line” should read “the inner peripheral side of the transmission belt relative to the saddle surface and a contact line”.
In claim 7, line 4, the limitation “a free end portion of the pillar portion in the width direction so that the hook portions” should read “a free end portion of each corresponding pillar portion in the width direction so that the pair of hook portions”.
In claim 7, line 6, the limitation “the hook portions” should read “the pair of hook portions”.
In claim 8, line 6, the limitation “the pillar portion of the elements” should read “the pair of pillar portion of the plurality of elements”.
In claim 8, line 8, the limitation “the elements” should read “the plurality of elements”.
In claim 8, line 10, the limitation “the pillar portion” should read “the pair of pillar portions”.
In claim 8, line 11, the limitation “which the adjacent elements” should read “which adjacent elements”.
In claim 8, line 14, the limitation “the adjacent element” should read “an adjacent element”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 limitation “a depth of both end portions in the width direction is gradually decreased as the non-contact portion narrows toward the rocking edge portion and a portion between the end portions has a constant depth, and the depth of the non-contact portion is the constant depth” (in lines 2-5) renders the claim vague and indefinite. It’s unclear how the depth of the entire non-contact portion can correspond to the depth of the portion between the end portions of the non-contact portion, if the depth of said end portions of the non-contact portion gradually decreases as the non-contact portion narrows towards the rocking edge portions. Based on examiner’s understanding of claim 5 limitations, the depth of the non-contact portion varies in the width direction and is not a constant depth (in other words, if the depth at the two end portions is smaller than the depth at the portion between said two end portions, the depth of the entire non-contact portion cannot be a constant depth). Clarification by the applicant is required.

Claim 6 depends from claim 5. Therefore, claim 6 is also indefinite for the reasons set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bransma (U.S. PGPUB 2018/0023664A1), in view of Harada et al. (Japanese Patent Document JP2006-153089A hereinafter referred to as “Harada”).

In regards to claim 1, Bransma teach (Figures 1 and 5-7) a transmission belt element (transverse segment 32 illustrated in figure 7) comprising: a trunk portion (base portion 34) having a saddle surface (bearing surface 42) that is in contact with a ring (endless carrier 31 composed of the flexible rings 43) of a transmission belt (pushbelt belt 3) wound around a primary pulley (input pulley 1) and a secondary pulley (output pulley 2) of a continuously 
Whereas, Harada teach (Figures 1 and 5-6b), a transmission belt element (element 140) comprising: a trunk portion (body portion 141) having a saddle surface (saddle surface 144) that is in contact with a ring (rings 50) of a transmission belt (metal V-belt 7) wound around a primary pulley (drive pulley 5) and a secondary pulley (driven pulley 8) of a continuously variable transmission (belt-type continuously variable transmission/ CVT 1); a pair of pillar portions (left and right pillar portions 142) extending from the trunk portion (body portion 141) so as to be positioned on both sides of the saddle surface (saddle surface 144) in a width direction (left-right direction); a rocking edge portion (locking edge portion 143) with a convex surface (paragraph 0038 disclose, the locking edge portion 143 being a curved surface having a radius ‘R’) that is formed on a front face (front main surface 140f); the rocking edge portion (locking edge portion 143) having a contact line (a location of the locking edge portion 143 on an element 140 that contacts the rear main surface 140r of an adjacent element 140) on which the adjacent elements (pair of directly adjacent elements 140 in the metal V-belt 7) contact with each other and which serves as a fulcrum of rotation of the adjacent elements (pair of directly adjacent 
Accordingly, using the combined teaching in Harada reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the front face of the trunk portion in Bransma’s transmission belt element with a non-contact portion that is a recessed portion extending along the saddle surface, and that divides the rocking edge in the width direction; where the non-contact portion has a depth that result in an inner peripheral side end portion of said non-contact portion being positioned below (in a height direction) the contact line of the rocking edge portion at a minimum winding radius of the transmission belt, but above (in a height direction) the inner peripheral side edge portion of the trunk portion. Configuring the trunk portion of transmission belt element with such a non-contact portion that is recessed inwards from the front face towards the rear face would decrease the amount of contact occurring between the front face of said transmission belt element and a rear face of an adjacent transmission belt element during the operational period of the continuously variable transmission; which will drastically reduce the amount of wear, abrasions, and/ or stress forces received/ observed by each transmission belt elements of the transmission belt; thereby, increasing the overall lifespan of each transmission belt elements and the transmission belt. Additionally, the thickness of the trunk portion can be kept from becoming undesirably thin by limiting the radial extend of the non-contact portion along the trunk portion in an height direction so that the inner peripheral side end portion of said non-contact portion does not reach the inner peripheral side edge portion of the trunk portion (especially since the thickness of the trunk portion tapers/ decreases from the saddle surface towards the inner 

In regards to claim 2, Bransma in view of Harada teach all intervening claim limitations as shown above. Bransma further teach (Figures 1 and 5-7), the front face (first main body surface 38) including an inclined surface (tapered portion of the first main body surface 38, as clearly illustrated in figures 5-6C) that is continuous with the rocking edge portion (tilting edges 18) on the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) relative to the contact line of the rocking edge portion (axial contact line ‘CRN’ of the tilting edges 18) when the winding radius is minimized (when the trajectory of the pushbelt 3 correspond to the minimum radius of curvature ‘Rmin’ of the input pulley 1/ output pulley 2), and that narrows toward the rear face (second main body surface 38) as the inclined surface (tapered portion of the first main body surface 38, as clearly illustrated in figures 5-6C) extends toward the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) from the rocking edge portion (tilting edges 18). Yet, as noted above, Bransma fail to teach the non-contact portion (part of the base portion 34 that is located immediately below the bearing surface 42 in the height direction ‘H’ and between the pillar parts 44 in the width direction ‘W’) on the transmission belt element (transverse segment 32 illustrated in figure 7) being a recessed portion that has a depth defining an end portion of the non-contact portion on the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’).
Nevertheless, as noted above in the claim 1 rejection statement, Harada teach (Figures 1, 3-4, and 12-13b), a transmission belt element (element 40) comprising a rocking edge portion 
Therefore, when the transmission belt element taught by Bransma is modified using the combined teaching of Harada as detailed in the claim 1 rejection statement above (that is, when 

In regards to claims 3-4, Bransma in view of Harada teach all intervening claim limitations as shown above. Bransma further teach (Figures 1 and 5-7), an end portion of the rocking edge portion on the inner peripheral side (bottom-side/ radial inner extend of the tilting edges 18) being positioned on the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) relative to the saddle surface (bearing surface 42); an end portion of the rocking edge portion on the outer peripheral side (top-side/ radial outer extend of the tilting edges 18) being positioned on the outer peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) relative to the saddle surface (bearing surface 42); the contact line of the rocking edge portion (axial contact line 

In regards to claims 5-6, Bransma in view of Harada teach all intervening claim limitations as shown above. Where, the trunk portion of the transmission belt element taught by Bransma is provided with a non-contact portion suggested by Harada (which is recessed inwards from the front face of said trunk portion towards the rear face of said trunk portion, and extends along the saddle surface in the width direction to at least partially divide the rocking edge portion in the width direction). Harada further teach (Figures 1 and 5-6b), the non-contact portion (recess 146, which can preferably be provided on the front main surface 140f of the element 140 as disclosed in paragraphs 0015, 0034, and 0037-0038) on the trunk portion (body portion 141) of the transmission belt element (element 140) being formed so that a depth of both end portions (depth of the tapering end portions of the recess 146 that are located outside of the central portion of the recess 146 defined by the width ‘L’) in the width direction (left-right direction) is gradually decreased as the non-contact portion (recess 146) narrows toward the rocking edge portion (locking edge portion 143) (figures 6a-6b clearly illustrate, the tapering end portions of 
Consequently, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the non-contact portion on the trunk portion of the improved transmission belt element taught by Bransma in view of Harada, so that the depth of the said non-contact portion matches the depth of the central portion of the non-contact, while the depth of the end portions of the non-contact portion decreases in a tapering manner in a width direction towards the rocking edge portion on 

In regards to claim 8, Bransma teach (Figures 1 and 5-7) a transmission belt (pushbelt belt 3) wound around a primary pulley (input pulley 1) and a secondary pulley (output pulley 2) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transmission belt (pushbelt belt 3) comprising: a plurality of elements (transverse segments 32 illustrated in figure 7), each including a trunk portion (base portion 34) having a saddle surface (bearing surface 42), and a pair of pillar portions (pillar parts 44) extending from the trunk portion (base portion 34) so as to be positioned on both sides of the saddle surface (bearing surface 42) in a width direction (width direction ‘W’); a ring (endless carrier 31 composed of the flexible rings 43) disposed between the pair of pillar portions (pillar parts 44) of the plurality of elements (transverse segments 32 illustrated in figure 7) so as to be in contact with the saddle surfaces (bearing surface 42); each of the plurality of elements (transverse segments 32 illustrated in figure 7) further including: a rocking edge portion (tilting edges 18) with a convex surface (paragraphs 0033 and 0043 discloses, the tilting edges 18 having convexly 
Whereas, Harada teach (Figures 1 and 5-6b), a transmission belt (metal V-belt 7) wound around a primary pulley (drive pulley 5) and a secondary pulley (driven pulley 8) of a continuously variable transmission (belt-type continuously variable transmission/ CVT 1), transmission belt (metal V-belt 7) comprising: a plurality of elements (elements 140), each including a trunk portion (body portion 141) having a saddle surface (saddle surface 144), and a pair of pillar portions (left and right pillar portions 142) extending from the trunk portion (body portion 141) so as to be positioned on both sides of the saddle surface (saddle surface 144) in a width direction (left-right direction); a ring (rings 50) disposed between the pair of pillar portions (left and right pillar portions 142) of the plurality of elements (elements 140) so as to be in contact with the saddle surfaces (saddle surface 144); each of the plurality of elements (elements 140) further including: a rocking edge portion (locking edge portion 143) with a convex surface (paragraph 0038 disclose, the locking edge portion 143 being a curved surface having a radius ‘R’) that is formed on a front face (front main surface 140f); the rocking edge portion (locking edge portion 143) having a contact line (a location of the locking edge portion 143 on an element 140 that contacts the rear main surface 140r of an adjacent element 140) on which the adjacent elements (pair of directly adjacent elements 140 in the metal V-belt 7) contact with each other and which serves as a fulcrum of rotation of the adjacent elements (pair of directly adjacent elements 140 in the metal V-belt 7); a non-contact portion (recess 146) that is a recessed portion (figures 6a-6b clearly illustrate, the recess 146 being a sunken portion on the element 140 that is 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bransma in view of Harada as applied to claim 1 above, and further in view of Sekine et al. (U.S. Patent 5,123,880A hereinafter referred to as “Sekine”).

In regards to claim 7, Bransma in view of Harada teach all intervening claim limitations as shown above. Nevertheless, Bransma does not teach the transmission belt element (transverse segment 32 illustrated in figure 7) including a pair of hook portions that protrudes from a free end portion of each corresponding pillar portion (upper ends of the pillar parts 44) in the width direction (width direction ‘W’) so that the pair of hook portions face each other, or a retainer ring being disposed between the ring (endless carrier 31 composed of the flexible rings 43) and said pair of hook portions. Harada also fail to cures the deficiencies in Bransma’s disclosure.  
However, Sekine teach (Figures 1-6) a transmission belt element (metallic block 20) comprising: a trunk portion (base part of the metallic block 20 that includes the tapered surfaces 25b) having a saddle surface (saddle 22c) that is in contact with a ring (belt strap 15) of a transmission belt (metallic V-belt 10) wound around a primary pulley (drive pulley 3) and a secondary pulley (driven pulley 5) of a continuously variable transmission (V-belt-type continuously variable transmission 1); a pair of pillar portions (vertically extending pillar parts of the metallic block 20 that includes the open ends 22a, the recesses 24, and the parallel surfaces 25a) extending from the trunk portion (base part of the metallic block 20) so as to be positioned on both sides of the saddle surface (saddle 22c) in a width direction (direction indicated by arrow ‘A’ in figure 2); a rocking edge portion (pivot line 26) with a convex surface that is formed on a front face (front tapered surface 25b); a pair of hook portions (horizontally extending hook parts on the vertically extending pillar parts of the metallic block 20 that defines the steps 22d and the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the additional suggestions of Sekine in order to provide the modified transmission belt element taught by Bransma in view of Harada with a pair of hook portions that protrudes from the pair of pillar portions, and a retainer ring configured to engage said pair of hook portions. This would adequately retain the ring within an accommodating opening (which is defined by the saddle surface, the pair of pillar portions, and the pair of hook portions) of the transmission belt element in a manner that prevents detachment between the ring and the transmission belt elements.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654                                                                                                                                                                                                        

/HENRY Y LIU/Primary Examiner, Art Unit 3654